UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 29, 2013 TECHE HOLDING COMPANY (Exact name of Registrant as specified in its Charter) Louisiana 1-13712 72-1287456 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1120 Jefferson Terrace, New Iberia, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (337) 560-7151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act TECHE HOLDING COMPANY INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07.Submission of Matters to a Vote of Security Holders On January 29, 2013, the Company held its annual meeting of shareholders at which the following items were voted on. (1)Election of Directors Nominee For Withheld Broker Non-Vote Donelson T. Caffery, Jr. Ernest Freyou Patrick O. Little There were no abstentions in the election of directors. (2)Ratification of appointment of Dixon Hughes Goodman LLP as independent auditors for the fiscal year ending September 30, 2013. For Against Abstain There were no broker non-votes on the ratification of auditors. (3)Approval of a non-binding advisory vote on executive compensation. For Against Abstain Broker Non-Vote (4)Whether advisory votes on executive compensation should occur every one, two or three years. One Year Two Years Three Years Abstain Broker Non-Vote (d)The Registrant’s Board of Directors has determined in light of the vote on Proposal 4 above to include a shareholder advisory vote on executive compensation in its proxy materials every three years. For further information, reference is made to the Registrant’s press release dated January 30, 2013, which is filed herewith as Exhibit 99. Item 9.01.Financial Statements and Exhibits (d)Exhibits: 99Press Release, dated January 30, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TECHE HOLDING COMPANY Date:January 30, 2013 By: /s/ J. L. Chauvin J. L. Chauvin Senior Vice President, Treasurerand Chief Financial Officer (Duly Authorized Representative)
